DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 12 recites “a matrix module”, “a data module” and “a halftoning module”, there are no adequate description about the nmodules.
 are also rejected under 35 U.S.C. 112(a) for the same reason as set forth above.

3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



4.	Claims 12-14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim elements “a matrix module”, “a data module” and “a halftoning module” are limitations that invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function. 
The terms “a matrix module”, “a data module” and “a halftoning module” are unclear.
Applicant may:
(a)	Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; or

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function applicant should clarify the record by either:
(a)	Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b)	Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Dependent claims 13-14 are also rejected under 35 U.S.C. 112(b) for the same reason as set forth above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1, 11 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Utsunomiya (US 20170028650) in view of Schweid (US 9787871).
Regarding claim 1, Utsunomiya teaches a method comprising: 
acquiring data representing an article to be printed, the data comprising an element set associated with a print addressable location, the element set comprising a first element subset and a second element subset (p0063: structure forming data SD indicating the respective shapes and colors of…).
Utsunomiya does not explicitly disclose teaches wherein the first element subset and the second element subset comprise an element identifying a print material selection which is associated with a probability that the print material selection is to be applied to the associated print addressable location; determining a first set of cumulative probability values associated with elements of the first element subset; and determining a second set of cumulative probability values associated with elements of the second element subset, wherein the first set of cumulative probability values spans a first predetermined value range and the second set of cumulative probability values spans a second predetermined value range. 
Schweid teaches wherein the first element subset and the second element subset (col. 1, lines 30-40: 3D printing case there are multiple ink planes. Each plane, however, can have at most only one droplet of CMY (first element)) or K (second element)comprise an element identifying a print material selection which is associated with a probability that the print material selection is to be applied to the associated print 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Utsunomiya in view of Achweid, to include wherein the first element subset and the second element subset comprise an element identifying a print material selection which is associated with a probability that the print material selection is to be applied to the associated print addressable location; determining a first set of cumulative probability values associated with elements of the first element subset; and determining a second set of cumulative probability values associated with elements of the second element subset, wherein the first set of cumulative probability values spans a first predetermined value range and the second set of cumulative probability values spans a second predetermined value range, 

Regarding claim 11, Utsunomiya in view of Achweid teaches a method according to claim 1 comprising applying an explicit mapping between elements of one element subset and print agents (Achweid: col. 1, lines 30-40).
The rational applied to the rejection of claim 1 has been incorporated herein.

Regarding claim 15, claim 15 is program claim corresponding to method claim 1, therefore it is rejected for the same reason as claim 1.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Utsunomiya in view of Achweid as applied to claim 1 above, and further in view of McEwan (US 20180131197).
Regarding claim 7, Utsunomiya in view of Achweid  does not teach a method according to claim 1 wherein determining the cumulative probability value associated with an element comprises summing a probability for that element and all preceding elements in the element subset to obtain a cumulative probability associated with that element.
McEwan teaches a method according to claim 1 wherein determining the cumulative probability value associated with an element comprises summing a probability for that element and all preceding elements in the element subset to 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Utsunomiya in view of Achweid, to include a method according to claim 1 wherein determining the cumulative probability value associated with an element comprises summing a probability for that element and all preceding elements in the element subset to obtain a cumulative probability associated with that element, in order to providing an improved system and method for balancing multi-cell batteries suggested by McEwan (p0005).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Utsunomiya in view of Achweid as applied to claim 1 above, and further in view of Shikata (US 20170282548).

Regarding claim 10, Utsunomiya in view of Achweid does not teach a method according to claim 1 in which the element set comprises a non-print element indicative that no print agent is to be applied to the print addressable location, and the method comprises arranging the element set such that the non-print element is at a boundary between two subsets.
Shikata teaches a method according to claim 1 in which the element set comprises a non-print element indicative that no print agent is to be applied to the print addressable location, and the method comprises arranging the element set such that 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Utsunomiya, to include which the element set comprises a non-print element indicative that no print agent is to be applied to the print addressable location, and the method comprises arranging the element set such that the non-print element is at a boundary between two subsets in order to to provide a printing method and a printing device that can suppress decrease of printing speed of the background and the image while suppressing the generation of blur in the background and the image when printing the background using the background ink and the image using the image ink suggested by Shikata (p0007).

Allowable Subject Matter

Claims 2-6, 8-9, 12-14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	 The following is a statement of reasons for the indication of allowable subject matter:
Utsunomiya (US 20170028650) teaches print data representing an article to be printed, element identifying a print material selection which is associated with a probability that the print material selection is to be applied to the associated print 
Claims 3-6 are found to be allowable because claims 3-6 are depending on claim 2.
Claims 13-14 are found to be allowable because claims 13-14 are depending on claim 12.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN Q ZONG whose telephone number is (571)270-1600. The examiner can normally be reached Mon-Fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on (571) 272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

HELEN ZONG
Primary Examiner
Art Unit 2677



/HELEN ZONG/Primary Examiner, Art Unit 2677